Exhibit 10.1

EINSTEIN NOAH RESTAURANT GROUP, INC.

EQUITY PLAN FOR NON-EMPLOYEE DIRECTORS

Effective May 3, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I: GENERAL

     A-1   

ARTICLE II: PLAN ADMINISTRATION

     A-2   

ARTICLE III: OPTIONS

     A-3   

ARTICLE IV: RESTRICTED STOCK/RESTRICTED STOCK UNITS

     A-4   

ARTICLE V: STOCK SUBJECT TO THE PLAN

     A-6   

ARTICLE VI: CORPORATE REORGANIZATION; CHANGE OF CONTROL

     A-7   

ARTICLE VII: GENERAL PROVISIONS

     A-10   

 

i



--------------------------------------------------------------------------------

EINSTEIN NOAH RESTAURANT GROUP, INC.

EQUITY PLAN

FOR NON-EMPLOYEE DIRECTORS

The Board of Directors of Einstein Noah Restaurant Group, Inc., a Delaware
corporation, hereby amends, restates and renames the Einstein Noah Restaurant
Group, Inc. Stock Option Plan for (Non-Employee) Independent Directors as the
Einstein Noah Restaurant Group, Inc. Equity Plan for Non-Employee Directors,
effective May 3, 2011 (the “Effective Date”).

PURPOSES

The purposes of the Plan are to provide Non-Employee Directors of the Company
added incentive to continue in the service of the Company and a more direct
interest in the future success of the operations of the Company by granting to
such Non-Employee Directors Options to purchase shares of the $.001 par value
common Stock of the Company, shares of Restricted Stock of the Company and
Restricted Stock Units upon the terms and conditions described below.

ARTICLE I

GENERAL

1.1 Definitions.

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

1.2 “Award” means, individually or collectively, a grant under this plan of
Nonqualified Stock Options, Restricted Stock and Restricted Stock Units.

1.3 “Award Agreement” means either (i) a written or electronic agreement entered
into by the Company and a Non-Employee Director setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (ii) a written or electronic statement
issued by the Company to a Non-Employee Director describing the terms and
provisions of such Award, including any amendment or modification thereof. The
Board may provide for the use of electronic, Internet or other non-paper Award
Agreements, and the use of electronic, Internet or other non-paper means for the
acceptance thereof and actions thereunder by a Non-Employee Director. The Board
shall have the exclusive authority to determine the terms of an Award Agreement
evidencing an Award granted under this Plan. The terms of an Award Agreement
need not be uniform among all Participants or among similar types of Awards.

1.4 “Board” means the Board of Directors of the Company.

1.5 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

1.6 “Company” means the Einstein Noah Restaurant Group, Inc. and any successor
thereto.

1.7 “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as provided for under an Award Agreement, to the account of a
Participant in an amount equal to the dividends paid on one Share for each Share
represented by an Award held by such Participant.

 

A-1



--------------------------------------------------------------------------------

1.8 “Effective Date” has the meaning set forth in the first paragraph.

1.9 “Fair Market Value” means, as applied to a specific date, the price of a
Share that is based on the opening, closing, actual, high, low or average
selling prices of a Share reported on any established stock exchange or national
market system including without limitation the New York Stock Exchange and the
National Market System of the National Association of Securities Dealers, Inc.
Automated Quotation System on the applicable date, the preceding trading day,
the next succeeding trading day, or an average of trading days, as determined by
the Board in its discretion. Unless the Committee determines otherwise or unless
otherwise specified in an Award Agreement, Fair Market Value shall be deemed to
be equal to the closing price of a Share on the most recent date on which Shares
were publicly traded.

1.10 “Holder” means a Non-Employee Director to whom an Award is granted.

1.09 “Non-Employee Director” means an individual who (a) is a member of the
Board and (b) is not an employee of the Company.

1.10 “Nonqualified Stock Option” or “Option” means an Award granted to a
Non-Employee Director pursuant to Article III, which Award does not satisfy the
requirements of Section 422 of the Code.

1.11 “Restricted Stock” means an Award granted pursuant to Article IV.

1.12 “Restricted Stock Unit” means an Award granted pursuant to Article IV.

1.13 “Stock” means a share of common stock of the Company.

ARTICLE II

PLAN ADMINISTRATION

2.1 Duties and Powers of Board. The Plan shall be administered by the Board. The
Board shall conduct the general administration of the Plan in accordance with
its provisions. The Board’s duties and powers shall include, but not be limited
to, the power to interpret the Plan and any Award Agreement to correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award Agreement, to determine the rights of all Non-Employee Directors, Holders
and other interested persons hereunder, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.

2.2 Professional Assistance and Good Faith Actions. All expenses and liabilities
incurred by members of the Board in connection with the administration of the
Plan shall be borne by the Company. The Board may employ attorneys, consultants,
accountants, appraisers, brokers or other persons. The Board, the Company, and
its officers shall be entitled to rely upon the advice, opinions or valuations
of any such persons. All actions taken and all interpretations and
determinations made by the Board in good faith shall be final and binding upon
all Non-Employee Directors, the Company, and all other interested persons. No
member of the Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or the Options, and
all members of the Board shall be fully protected by the Company in respect to
any such action, determination or interpretation.

 

A-2



--------------------------------------------------------------------------------

ARTICLE III

OPTIONS

3.1 Eligibility. The Non-Employee Directors on the Effective Date and each
Non-Employee Director elected thereafter shall be eligible to receive Options to
purchase Stock in accordance with Section 3.2 on the terms and conditions herein
described.

3.2 Grant. In its sole discretion and from time to time, the Board shall
determine the number of Options, if any, to grant each Non-Employee Director.

3.3 Terms. As soon as possible after the Board grants an Option to a
Non-Employee Director under Section 3.2, the Secretary of the Company shall
issue such Option and shall cause to be executed an Award Agreement for the
number of Options granted, which shall be executed by such Non-Employee Director
and an authorized officer of the Company. In the event of any inconsistency
between the provisions of the Plan and any Award Agreement entered into
hereunder, the provisions of the Plan shall govern. Options issued pursuant to
the Plan shall have the following terms and conditions in addition to those set
forth elsewhere herein:

(a) Number. The number of Options granted to a Non-Employee Director pursuant to
Section 3.2, subject to adjustment as provided in Article V.

(b) Price. The price at which each share of Stock covered by an Option may be
purchased by each Non-Employee Director shall be the Fair Market Value of the
Stock on the date of grant, subject to adjustment as provided in Article V.

(c) Duration of Options. Except as otherwise provided in the applicable Award
Agreement, the period within which each Option may be exercised shall expire
five years from the date the Option is granted (the “Option Period”), unless
terminated sooner pursuant to subsection (d) below or fully exercised prior to
the end of such period.

(d) Termination of Option Prior to End of Option Period. Except as otherwise
provided in the applicable Award Agreement, the Option shall terminate prior to
the end of the Option Period in the following circumstances:

(i) If the Holder is removed as a director of the Company during the Option
Period for cause (as determined by the Board in its absolute discretion), the
Option shall be void thereafter for all purposes.

(ii) If the Holder dies during the Option Period while serving as a director,
the Option may exercised by those empowered to do so under the Holder’s will or
by the then applicable laws of descent and distribution within twelve months
following the Holder’s death (if otherwise within the Option Period), but not
thereafter.

(iii) If the Holder is no longer serving as a director of the Company, the
Option may be exercised by the Holder within twelve months following the date
the Holder is no longer serving as a director of the Company (if otherwise
within the Option Period). After the expiration of such twelve month period, the
Option shall be void thereafter for all purposes and may not be exercised.

(e) Transferability. Each Option granted under the Plan shall not be
transferable by the Holder other than by will or the laws of descent and
distribution and shall be exercisable during the Holder’s lifetime only by the
Holder or, in the event of disability or incapacity, by the Holder’s guardian or
legal representative. The Holder’s guardian or legal representative shall have
all of the rights of the Holder under this Plan.

(f) Exercise, Payments, etc.

(i) The method of exercising each Option granted shall be by delivery to the
Company of written notice specifying the number of shares with respect to which
the Option is exercised. The purchase of Stock

 

A-3



--------------------------------------------------------------------------------

pursuant to the Option shall take place at the principal office of the Company
within thirty days following delivery of such notice, at which time the purchase
price of the Stock shall be paid in full by any of the methods set forth in
Section 3.3(f)(ii) or a combination thereof. The Option shall be exercised when
the purchase price is paid in full. A properly executed certificate or
certificates representing the Stock shall be delivered to the Holder upon
payment therefor. If Options on less than all shares evidenced by an Option
Certificate are exercised, the Company may deliver a new Option Certificate
evidencing the Option on the remaining shares on delivery of the outstanding
Option Certificate for the Option being exercised.

(ii) The exercise price shall be paid by any of the following methods or any
combination of such methods, at the option of the Holder: (A) cash, or
(B) certified, cashier’s, or other check acceptable to the Company, payable to
the order of the Company; or (C) delivery to the Company of certificates
representing the number of shares of Stock then owned by the Holder, the Fair
Market Value of which (determined as of the date the notice of exercise is
delivered to the Company) equals the Fair Market Value of the Stock to be
purchased pursuant to the Option, properly endorsed for transfer to the Company;
or (D) by a cashless (broker-assisted) exercise.

(g) Commencement of Exercisability. Except as otherwise provided in the
applicable Award Agreement, each Option shall become exercisable six (6) months
after the Option is granted.

(h) Compliance with Certain Company Policies. The Holder shall comply at all
times with the Company’s policy on trading securities of the Company as such
policy is in effect from time to time.

ARTICLE IV

RESTRICTED STOCK/RESTRICTED STOCK UNITS

4.1 Eligibility. The Non-Employee Directors on the Effective Date and each
Non-Employee Director elected thereafter shall be eligible to receive shares of
Restricted Stock and Restricted Stock Units in accordance with Section 4.2 on
the terms and conditions herein described.

4.2 Grant. In its sole discretion and from time to time, the Board shall
determine the number of Restricted Shares and Restricted Stock Units, if any, to
grant each Non-Employee Director.

4.3 Terms. As soon as possible after the Board grants shares of Restricted Stock
or Restricted Stock Units to a Non-Employee Director under Section 4.2, the
Secretary of the Company shall issue such grant of Restricted Stock or
Restricted Stock Units and shall cause to be executed an Award Agreement for the
number of shares of Restricted Stock or number of Restricted Stock Units
granted, as applicable, which shall be executed by such Non-Employee Director
and an authorized officer of the Company. A grant of a Restricted Stock Unit or
Restricted Stock Units shall not represent the grant of shares of Stock but
shall represent a promise to deliver a corresponding number of shares of Stock
based upon the completion of service or such other terms and conditions as
specified in the applicable Restricted Stock Unit Agreement. In the event of any
inconsistency between the provisions of the Plan and any Award Agreement entered
into hereunder, the provisions of the Plan shall govern. Restricted Stock or
Restricted Stock Units issued pursuant to the Plan shall have the following
terms and conditions as set forth in the Award Agreement, in addition to those
set forth elsewhere herein:

(a) Number. The number of shares of Restricted Stock (or the number of
Restricted Stock Units) granted to a Non-Employee Director pursuant to
Section 4.2, subject to adjustment as provided in Article. Each Restricted Stock
Unit shall correspond in amount and value to one share of Stock.

(b) Vesting. A grant of Restricted Stock or Restricted Stock Units shall vest
and become nonforfeitable over a service period, as determined by the Board
(“Vesting Period”) and set forth in the applicable Award Agreement; provided,
however, that a grant of Restricted Stock or Restricted Stock Units may be
vested upon grant.

 

A-4



--------------------------------------------------------------------------------

(c) Settlement of Restricted Stock Units. Except as otherwise provide in the
applicable Award Agreement, Restricted Stock Units shall be settled and paid in
shares of Stock on the date the Restricted Stock Units vest and become
nonforfeitable, such later date as specified in the Restricted Stock Unit
Agreement or such date as specified in a deferral agreement entered into between
the Non-Employee Director and the Board which deferral agreement will include
such terms and conditions as the Board determines in its sole discretion.

(d) Impact of Termination of Directorship During Vesting Period. Except as
otherwise provide in the applicable Award Agreement, if a Holder ceases to be a
Non-Employee Director during the Vesting Period, then the following shall apply:

(i) If the Holder is removed as a director of the Company during the Vesting
Period for any reason other than death, any non-vested shares of Restricted
Stock or non-vested Restricted Stock Units, as applicable, shall be forfeited
and void thereafter for all purposes.

(ii) If the Holder dies during the Vesting Period while serving as a
Non-Employee Director, the shares of Restricted Stock shall vest and become
nonforfeitable and Restricted Stock Units shall vest and be settled, as
applicable.

(e) Transferability. Each share of Restricted Stock and each Restricted Stock
Unit granted under the Plan shall not be transferable by the Holder other than
by will or the laws of descent and distribution. The Holder’s guardian or legal
representative shall have all of the rights of the Holder under this Plan.

(f) Voting Rights. A Holder shall have voting rights in accordance with the
following:

(j) Unless otherwise determined by the Board and set forth in a Non-Employee
Director’s Restricted Stock Award Agreement, to the extent permitted or required
by law, as determined by the Board, a Non-Employee Director holding shares of
Restricted Stock granted hereunder may be granted the right to exercise full
voting rights with respect to those Shares during the Vesting Period.

(ii) A Non-Employee Director shall have no voting rights with respect to any
Restricted Stock Units granted hereunder or the shares of Stock corresponding to
any Restricted Stock Units granted hereunder.

(g) Dividend Rights/Dividend Equivalents. A Holder shall be entitled to
dividends or dividend equivalents in accordance with the following:

(i) Unless otherwise determined by the Board and set forth in a Non-Employee
Director’s Restricted Stock Award Agreement, a Non-Employee Director shall be
entitled to receive dividends declared on shares of Restricted Stock granted to
the Non-Employee Director with such dividends paid to the Non-Employee Director
at the same time and in the same manner as paid to individuals who hold shares
of Stock as of the applicable dividend record date.

(ii) Unless otherwise determined by the Board and set forth in a Non-Employee
Director’s Restricted Stock Award Agreement, a Non-Employee Director shall be
entitled to receive dividend equivalents based on the dividends declared on
shares of Stock that are subject to the Restricted Stock Units granted to the
Non-Employee Director with such dividend equivalents paid to the Participant at
the same time and in the same manner as dividends are paid to individuals who
hold shares of Stock as of the applicable dividend record date.

(h) Compliance with Certain Company Policies. The Holder shall comply at all
times with the Company’s policy on trading securities of the Company as such
policy is in effect from time to time.

 

A-5



--------------------------------------------------------------------------------

ARTICLE V

STOCK SUBJECT TO THE PLAN

5.1 Number of Shares. A total of 500,000 shares are authorized for issuance
under the Plan in accordance with the provisions of the Plan. This authorization
may be further increased from time to time by approval of the Board and by the
stockholders of the Company if, in the opinion of counsel for the Company, such
stockholder approval is required. Shares of Stock that may be issued upon the
exercise of Options, the vesting of Restricted Stock and the settlement of
Restricted Stock Units shall be applied to reduce the maximum number of shares
remaining available for use under the Plan. The Company shall at all times
during the term of the Plan and while any Options, Restricted Stock and
Restricted Stock Units are outstanding retain as authorized and unissued Stock,
or as treasury Stock, at least the number of shares from time to time required
under the provisions of the Plan, or otherwise assure itself of its ability to
perform its obligations hereunder.

5.2 Unused and Forfeited Stock. Any shares of Stock that are subject to an
Option, a grant of Restricted Stock, or Restricted Stock Units under this Plan
that are not used because the terms and conditions of the Option, Restricted
Stock, or Restricted Stock Units are not met, including any shares that are
subject to an Option, Restricted Stock grant or Restricted Stock Units that
expire or is terminated for any reason, shall automatically become available for
use under the Plan. Any shares of Stock that are used to pay the Option Price of
an Option or the withholding obligation related to the exercise of an Option,
the vesting of Restricted Stock or the settlement of Restricted Stock Units
shall not become available for the grant of Options under the Plan.

5.3 Adjustments for Stock Split, Stock Dividends, Etc. If the Company shall at
any time increase or decrease the number of its outstanding shares of Stock or
change in any way the rights and privileges of such shares by means of the
payment of a stock dividend or any other distribution upon such shares payable
in Stock, or through a stock split, subdivision, consolidation, combination,
reclassification or recapitalization involving the Stock, then in relation to
the Stock that is affected by one or more of the above events, the numbers,
rights and privileges of the following shall be increased, decreased or changed
in like manner (in accordance with the rules governing modifications,
extensions, substitutions and assumptions of stock rights described in Treas.
Reg. §1.409A-1(b)(5)(v)(D)) as if they had been issued and outstanding, fully
paid and nonassessable at the time of such occurrence: (i) the shares of Stock
as to which Options, Restricted Stock and Restricted Stock Units may be granted
under the Plan; and (ii) the shares of Stock then subject to each outstanding
Option, Restricted Stock and Restricted Stock Units.

5.4 Dividend Payable in Stock of Another Corporation, Etc. If the Company shall
at any time pay or make any dividend or other distribution to the holders of
Stock payable in securities of another corporation or other property (except
money or Stock), no Holder shall be entitled to any part of such securities or
other property.

5.5 Other Changes in Stock. If there shall be any change, other than as
specified in Sections 5.3 and 5.4, in the number or kind of outstanding shares
of Stock or of any stock or other securities into which the Stock shall be
changed or for which it shall have been exchanged, and if the Board shall in its
discretion determine that such change equitably requires an adjustment in the
number or kind of shares subject to outstanding Options, Restricted Stock or
Restricted Stock Units or which have been reserved for issuance pursuant to the
Plan but are not then subject to an Option, Restricted Stock or Restricted Stock
Units, then such adjustments shall be made by the Board (in accordance with the
rules governing modifications, extensions, substitutions and assumptions of
stock rights described in Treas. Reg. §1.409A-1(b)(5)(v)(D)) and shall be
effective for all purposes of the Plan and on each outstanding Option that
involves the particular type of stock for which a change was effected.

5.6 Rights to Subscribe. If the Company shall at any time grant to the holders
of its Stock rights to subscribe pro rata for additional shares thereof or for
any other securities of the Company or of any other corporation, there shall be
reserved with respect to the shares then subject to an Option, Restricted Stock
or Restricted Stock Units held by any Holder of the particular class of Stock
involved, the Stock or other securities which the Holder would have been
entitled to subscribe for if immediately prior to such grant the Holder had
exercised his entire

 

A-6



--------------------------------------------------------------------------------

Option, vested in his Restricted Stock or received payment under his Restricted
Stock Units, as applicable. If, upon exercise of any such Option, vesting of any
such Restricted Stock or payment under any such Restricted Stock Units, the
Holder subscribes for the additional Stock or other securities, the Holder shall
pay to the Company the price that is payable by the Holder for such Stock or
other securities.

5.7 General Adjustment Rules. No adjustment or substitution provided for in this
Article V shall require the Company to issue a fractional share under any Option
and the total substitution or adjustment with respect to each Option shall
delete any fractional share. In the case of any such substitution or adjustment,
such Option shall be equitably adjusted by the Board in accordance with the
rules governing modifications, extensions, substitutions and assumptions of
stock rights described in Treas. Reg. §1.409A-1(b)(5)(v)(D).

5.9 Determination by the Board, Etc. Adjustments under this Article V shall be
made by the Board in accordance with the rules governing modifications,
extensions, substitutions and assumptions of stock rights described in Treas.
Reg. §1.409A-1(b)(5)(v)(D), whose determinations with regard thereto shall be
final and binding.

ARTICLE VI

CORPORATE REORGANIZATION; CHANGE OF CONTROL

6.1 Adjustment of Awards. Upon the occurrence of a Corporate Transaction (as
defined in Section 6.3), the Board shall take any one or more of the following
actions with respect to outstanding Awards:

(a) Provide that any or all Options shall become fully exercisable regardless of
whether all conditions of exercise have been satisfied, that any or all shares
of Restricted Stock shall become fully vested regardless of whether all
conditions of vesting have been satisfied and that any or all Restricted Stock
Units shall become fully vested and shall be settled regardless of whether all
conditions of vesting and settlement have been satisfied;

(b) Provide that any Options, shares of Restricted Stock and Restricted Stock
Units that are outstanding at the time the Corporate Transaction is closed shall
expire at the time of the closing;

(c) Provide that any Options that are outstanding at the time the Corporate
Transaction is closed shall be cancelled and the Non-Employee Director holding
such cancelled Option shall receive in exchange therefore (determined in
accordance with the rules governing modifications, extensions, substitutions and
assumptions of stock rights described in Treas. Reg. §1.409A-1(b)(5)(v)(D)) a
cash payment equal to the greater of (a) the Fair Market Value of a share of
Stock measured on the date immediately prior to the date of the Corporate
Transaction less the per share exercise price set forth in the Non-Employee
Directors’ Option, multiplied by the number of shares of Stock purchasable under
the Option; or (b) the fair market value, as determined by the Board in its sole
discretion in accordance with the requirements of Code §409A, of the cash,
securities or other consideration into which a share of Stock is to be exchanged
pursuant to the Corporate Transaction, less the exercise price set forth in the
Non-Employee Directors’ Option, multiplied by the number of shares of Stock
purchasable under the Option;

(d) Provide that any shares of Restricted Stock that are outstanding at the time
the Corporate Transaction is closed shall be cancelled and the Non-Employee
Director holding such cancelled shares of Restricted Stock shall receive in
exchange therefore a cash payment equal to the greater of (a) the Fair Market
Value of a share of Stock measured on the date immediately prior to the date of
the Corporate Transaction multiplied by the number of shares of Restricted Stock
or (b) the Fair Market Value, as determined by the Board in its sole discretion,
of the cash, securities or other consideration into which a share of Stock is to
be exchanged pursuant to the Corporate Transaction, multiplied by the number of
shares of Restricted Stock;

(e) Provide that any Restricted Stock Units that are outstanding at the time the
Corporate Transaction is closed shall be cancelled and the Non-Employee Director
holding such cancelled Option shall receive in

 

A-7



--------------------------------------------------------------------------------

exchange therefore (determined in accordance with the rules governing
modifications, extensions, substitutions and assumptions of stock rights
described in Treas. Reg. §1.409A-1(b)(5)(v)(D)) a cash payment equal to the
greater of (a) the Fair Market Value of a share of Stock measured on the date
immediately prior to the date of the Corporate Transaction, multiplied by the
number of shares of Stock subject to the Restricted Stock Units; or (b) the fair
market value, as determined by the Board in its sole discretion in accordance
with the requirements of Code §409A, of the cash, securities or other
consideration into which a share of Stock is to be exchanged pursuant to the
Corporate Transaction, multiplied by the number of shares of Stock subject to
the Restricted Stock Units.

(f) Provide for the assumption or substitution of any or all Options, shares of
Restricted Stock or Restricted Stock Units as described in Section 6.2;

(g) Make any other provision for outstanding Options, shares of Restricted Stock
and Restricted Stock Units as the Board deems appropriate in accordance with the
rules governing modifications, extensions, substitutions and assumptions of
stock rights described in Treas. Reg. §1.409A-1(b)(5)(v)(D); and

The Board need not take the same action with respect to all outstanding Options,
shares of Restricted Stock or Restricted Stock Units or to all outstanding
Options, shares of Restricted Stock or Restricted Stock Units, of the same type.

6.2 Assumption or Substitution of Options. The Company, or the successor or
purchaser, as the case may be, may make adequate provision for the assumption of
the outstanding Awards or the substitution of new Awards for the outstanding
Awards on terms comparable to such outstanding Awards in accordance with the
rules governing modifications, extensions, substitutions and assumptions of
stock rights described in Treas. Reg. §1.409A-1(b)(5)(v)(D).

6.3 Corporate Transaction. A Corporate Transaction shall include the following:

(a) Merger; Reorganization. The merger or consolidation of the Company with or
into another corporation or other reorganization (other than a reorganization
under the United States Bankruptcy Code) of the Company (other than a
consolidation, merger, or reorganization in which the Company is the continuing
corporation and which does not result in any reclassification or change of
outstanding shares of Stock); or

(b) Sale. The sale or conveyance of the property of the Company as an entirety
or substantially as an entirety (other than a sale or conveyance in which the
Company continues as a holding company of an entity or entities that conduct the
business or businesses formerly conducted by the Company);

(c) Liquidation. The dissolution or liquidation of the Company;

(d) Change of Control. A “Change in Control” means the occurrence of one or more
of the following events:

(i) The acquisition by any Person, directly or indirectly, (other than
Greenlight Capital, L.L.C. and its affiliates) of Beneficial Ownership of 50% or
more of either (A) the then-outstanding Shares (“Outstanding Company Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 6.3(d) the following acquisitions shall not
constitute a Change in Control:

(A) any acquisition by the Company,

(B) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company,

 

A-8



--------------------------------------------------------------------------------

(C) any entity directly or indirectly controlled by or, is under common control
with, the Company, or

(D) any acquisition by any entity pursuant to a transaction that complies with
Sections 6.3(d) (iii)(A), (B) and (C).

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this Section 6.3(d) a Business Combination shall not constitute a
Change in Control if following the Business Combination:

(A) all or substantially all of the individuals and entities that were the
Beneficial Owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; and

(B) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and

(C) at least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(v) Any event or circumstance constituting a “Change in Control” under any
documentation evidencing or governing any indebtedness of the Company in a
principal amount in excess of $10.0 million shall occur which results in an
obligation of the Company to prepay (by acceleration or otherwise purchase,
offer to purchase, redeem or defease all or a portion of such indebtedness).

For the purposes of this definition of “Change in Control” only, any Person
other than the Greenlight Capital, L.L.C. and its affiliates shall be deemed to
be the current beneficial owner of any shares of voting Shares of the Company,
or any interests or participations in, or measured by the profits of, the
Company, that are

 

A-9



--------------------------------------------------------------------------------

issuable upon the exercise of any option, warrant or similar right, or upon the
conversion of any convertible security, in either case owned by such Person or
Group without regard to whether such option, warrant or convertible security is
currently exercisable or convertible or will become convertible or exercisable
within 60 days if the exercise or conversion price thereof at the time of grant
was lower than the fair market value of the underlying security at the time of
grant; or

(e) Other Transactions. Any other transaction that the Board determines by
resolution to be a Corporate Transaction.

ARTICLE VII

GENERAL PROVISIONS

7.1 Stockholder Approval. The Plan will be submitted for the approval of the
Company’s stockholders within 12 months after the date of the Board’s initial
adoption of the Plan. No Options granted after the Effective Date shall be
exercised under the Plan prior to approval of the Plan by the Company’s
stockholders.

7.2 Termination of Plan. The Plan shall terminate whenever the Board adopts a
resolution to that effect. After termination, no additional Awards shall be
granted under the Plan, but Options outstanding at the time of the Plan
termination may continue to be exercised in accordance with their terms.

7.3 Amendments, Etc. The Board may from time to time amend, modify, suspend or
terminate the Plan. Nevertheless, no such amendment, modification, suspension,
or termination shall impair any Option, Restricted Stock or Restricted Stock
Units theretofore granted under the Plan or deprive any Holder of any shares of
Stock that he may have acquired through or as a result of the Plan without the
consent of the Holder. The Company shall obtain the approval of stockholders to
any amendment or modification of the Plan to the extent required by Rule 16b-3
under the Exchange Act (or any successor applicable rule) or by the listing
requirements of the National Association of Securities Dealers, Inc. or any
stock exchange on which the Company’s securities are quoted or listed for
trading.

7.4 Treatment of Proceeds. Proceeds from the sale of Stock pursuant to Options
granted under the Plan shall constitute general funds of the Company.

7.5 Rights as Stockholders. Subject to Section Article IV, the Holders of
Options, Restricted Stock, Restricted Stock Units shall not be, nor have any of
the rights or privileges of, stockholders of the Company with respect to any
shares of Stock purchasable upon the exercise of any part of an Option, shares
transferred upon the vesting of Restricted Stock or any shares paid upon the
settlement of any Restricted Stock Units, as applicable, unless and until
certificates representing such shares of Stock have been issued by the Company
to such Holders.

7.6 Conditions to Issuance of Stock Certificates. Stock shall not be issued with
respect to an Option, Restricted Stock or Restricted Stock Units granted
hereunder unless the exercise of such Option, the vesting of such Restricted
Stock and the settlement of such Restricted Stock Units and the issuance and
delivery of shares of Stock pursuant thereto shall comply with all relevant
provisions of law, including the law of the Company’s state of incorporation,
the Securities Act of 1933, the Exchange Act, the rules and regulations
thereunder and the requirements of any stock exchange upon which the Stock may
then be listed, and shall be further subject to the approval of the Company’s
counsel with respect to such compliance. The Plan, the grant and exercise of an
Option to purchase shares of Stock hereunder, the grant and vesting of shares of
Restricted Stock hereunder and the grant, vesting and settlement of Restricted
Stock Units, and the Company’s obligation to sell and deliver shares upon
(i) the exercise of rights to purchase shares under an Option, (ii) the vesting
of Restricted Stock and (iii) the vesting and settlement of Restricted Stock
Units shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency
which may, in the opinion of counsel for the Company, be required.

 

A-10



--------------------------------------------------------------------------------

7.7 No Right to Continued Membership on Board. Nothing in this Plan or in any
Stock Option Agreement, Restricted Stock Agreement or Restricted Stock Unit
Agreement hereunder shall confer upon any Non-Employee Director any right to
continue as a director of the Company or shall interfere with or restrict in any
way the rights of the Company and its stockholders, which are hereby expressly
reserved, to remove any Non-Employee Director at any time for any reason
whatsoever, with or without cause.

7.8 No Assignment. No right or interest of any Holder in an Option, shares of
Restricted Stock and Restricted Stock Units granted pursuant to the Plan shall
be assignable or transferable during the lifetime of the Holder, either
voluntarily or involuntarily, or be subjected to any lien, directly or
indirectly, by operation of law, or otherwise, including execution, levy,
garnishment, attachment, pledge or bankruptcy.

7.09 Section Headings. The Section headings are included herein only for
convenience, and they shall have no effect on the interpretation of the Plan.

7.10 Severability. If any article, section, subsection or specific provision is
found to be illegal or invalid for any reason, such illegality or invalidity
shall not effect the remaining provisions of the Plan, and the Plan shall be
construed and enforced as if such illegal and invalid provision had never been
set forth in the Plan.

7.11 Rule 16b-3. This Plan is intended to comply with the requirements of Rule
16b-3 under the Exchange Act and any successor applicable rule so that grants
under the Plan will satisfy the requirements of Rule 16b-3 under the Exchange
Act. To the extent the Plan does not conform to such requirements, it shall be
deemed amended to so conform without any further action on the part of the Board
of Directors or stockholders.

 

  EINSTEIN NOAH RESTAURANT GROUP, INC.,   a Delaware corporation Date: May 3,
2011   By:  

/s/Jeffrey S. O’Neill

 

A-11